                      Case 2:17-cr-00318-JCM-GWF Document 63 Filed 09/09/20 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:17-CR-318 JCM (GWF)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     OSCAR JUNIOR MAY,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of United States v. May. On August 21, 2020,
               14     May appeared before the court for a hearing regarding the revocation of supervised release. The
               15     parties jointly recommended for the court to modify the terms of supervision as follows:
               16
                             Electronic Monitoring – The electronic monitoring device is removed from defendant.
               17
                             Residential Re-entry Center – You must reside in a residential re-entry center for a term
               18            of up to 180 days. You must follow the rules and regulations of the center. The
                             subsistence is waived.
               19
                             This matter will be held in abeyance for 180 days and May is continued on all previously
               20
                      imposed terms of supervision consistent with the foregoing modifications.
               21
                             IT IS SO ORDERED.
               22
                             DATED September 9, 2020.
               23
               24                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
